DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  The phrase “gate activity” in page 20, line 26 should read “gait activity.”  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “the sensor” in claim 14.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
The three-prong analysis for the “sensor comprising means for:” in claim 14 is as follows:
The use of the term “means.”
The “sensor comprising means for:” is modified by the functional language “obtaining an acceleration signal representing one or more sensor acceleration values; sampling the acceleration signal to obtain a sampled acceleration signal; segmenting the sampled acceleration signal into a given number of windows of a given duration to obtain 
The term “sensor comprising means for:” is modified by the sufficient structure, “the sensor comprising an accelerometer and a processing unit,” to accomplish the claimed functions.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 cites the limitation that the biomechanical features are limited to the feature set of “intensity of acceleration norm, mean of acceleration norm, maximum peak of normalised autocorrelation function of acceleration norm, peak-to-peak value of normalised autocorrelation function of acceleration norm, maximum peak of spectrum of acceleration norm, sharpness of . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed toward an abstract idea without significantly more. 
Step 1
Applicant’s claims 1-15 are directed towards an apparatus and a method. Therefore, it can be seen that they fall within one of the four statutory categories of invention. However, claims 1-15 do not meet the subject matter eligibility test for products and processes.
Step 2A Prong 1
With regard to the first prong of step 2A, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).

The applicant’s independent claims 1 and 14 are directed toward the abstract ideas of sampling a signal, segmenting a signal, extracting a feature set, determining a probability value using a probability estimator, modifying a probability value using a histogram, using a threshold, and using the modified probability value and threshold to make a determination. 
Sampling a signal consists of producing a discrete time signal by selecting the values of the continuous time signal at evenly spaced points in time, thus using 
Given a number of windows and a duration, segmenting a signal is a process that can be accomplished mathematically. 
A window-based change point detection function can be used to perform fast signal segmentation and is implemented using an algorithm that uses two windows which slide along the data stream. The statistical properties of the signals within each window are compared with a discrepancy measure, and if the sliding windows fall into two dissimilar segments, the discrepancy is significantly higher, suggesting that the boundary between windows is a change point. Signal segmentation therefore consists of the use of mathematical formulas and calculations, thus falling into the category of a mathematical concept. 
Extracting features and characteristics of a segmented signal consists of compiling various statistics to represent various features of the data set. Generating the representative statistics requires the use of mathematical equations and calculations, thus qualifying feature extraction of a data set as a mathematical concept. 
Determining a probability using a probability estimator requires the use a probabilistic model that consists of mathematical formulas and calculations, therefore qualifying as a mathematical concept. 
Modifying the probability value using a histogram is also a mathematical concept, as any information can be used from the given histogram to change the probability value through any form of mathematical calculation. 
Given a threshold value and a data set, using a threshold requires the numerical comparison of two numbers, which is a mathematical calculation to determine if the data exceeds the threshold value. Thus, using a threshold value is a mathematical concept. 
Given a modified probability value, and threshold, a person could use the information to make a determination regarding whether or not a window of data represents gait occurrence. The processes of mental judgement and evaluation of data are mental processes that could be used by a person to accomplish this function. 
Dependent claims 12, 13, and 15 do not incorporate any additional mathematical or mental processes not mentioned in independent claims 1 and 14. 
Dependent claim 2 provides additional details regarding the type of probability estimator used to determine the probability of gait occurrence. The use of a Bayes estimator remains a mathematical concept as discussed above. 
Dependent claims 3 and 4 provide additional details regarding the types of features extracted from the segmented signal. The specification of what type of statistics are compiled to represent the data set remains a mathematical concept for the same reasons discussed above. 
Dependent claim 5 provides additional details about the segmented signal. However, the segmentation of the signal and the use of the segmented signal remains a mathematical concept for the reasons discussed above. 
Dependent claim 6 further provides that the probability estimator is trained using training data. The use of training data to train a model requires the repeated execution of various 
Dependent claim 7 specifies a mathematical function and conditional statements that result in the input of different values for certain variables. The use of the function and variables consists of using a mathematical equation and mathematical calculations, thus defining is as a mathematical concept. 
Dependent claims 8-11 provide additional conditional statements that result in the input of different values for variables in equations. As discussed above, the use of functions and variables is a mathematical concept. 
Step 2A Prong 2
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.


an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
an additional element adds insignificant extra-solution activity to the judicial exception; and
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

In regards to independent claims 1 and 14, the only elements mentioned that are not a mathematical or mental process are an accelerometer that obtains an acceleration signal, and a processing unit that performs the remaining functions. However, these elements do not comprise any of the above additional elements that, individually, or in combination, have integrated the judicial exception into a practical application. The combination of an accelerometer and a processor with their specified functions does not result in any additional improvement in the functioning of the computer. The determination of gait occurrence does not qualify as a particular treatment or prophylaxis for a disease or medical condition, as no medical condition is specified, there is no information regarding who or what receives the information, no resulting actions or treatments are provided in response to a determination of gait or no gait, and no information regarding the expected affects to the user is given. 
Dependent claims 2-11 do not provide any additional elements that do not comprise mathematical or mental processes.
Dependent claims 12, 13, and 15 provide additional details about the accelerometer, where it is specified that is it worn on the wrist or as a wristwatch, and only one is used to provide an 
Step 2B
With regard to step 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre- guideline procedure is still in effect. Specifically, that examiners should continue to consider whether an additional element or combination of elements:
 adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

The applicants’ claims do not recite additional elements that provide significantly more than the recited judicial exception.
In regards to independent claims 1 and 14, the only elements mentioned that are not a mental or mathematical process are an accelerometer and a processor. The use of an accelerometer to obtain an acceleration signal is well-understood, routine, and conventional, as shown in the review article by Troiano et al. (Evolution of accelerometer methods for physical activity research, Pg. 4, paragraph 2). The use of a processor to perform data analysis on an acceleration signal is also well-understood, routine, and convention, as shown in the review article by Chen and Bassett (The Technology of Accelerometry-Based Activity Monitors: Current and Future; 
Dependent claims 2-11 do not provide any additional elements that do not comprise mathematical or mental processes.
	Dependent claims 12 and 15 provide that the accelerometer is worn on the wrist and as a wristwatch. The use of an accelerometer on the wrist or in a wrist watch is well-understood, routine, and conventional, as shown in the review article by Reeder and David (Health at hand: A systematic review of smart watch uses for health and wellness, 
Dependent claim 13 provides the limitation that only a single accelerometer is used to provide a signal, which is well-understood, routine, and conventional, as shown in the review article by Chen and Bassett (The Technology of Accelerometry-Based Activity Monitors: Current and Future; Current Technology, Paragraph 1). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al. (US 20130218053 A1; Cited by Applicant) in view of Richardson (The Sliding Window Discrete Fourier Transform), hereinafter referred to as Kaiser and Richardson.
Regarding claim 1, Kaiser teaches a method of detecting gaits of an individual by using a gait detection sensor worn by the individual (Fig. 9, Subject wears [Personal Activity Monitor] 910; [0109]), the sensor comprising an accelerometer ([0009]) and a processing unit ([0110]).
Kaiser also teaches the method comprising: the accelerometer obtaining an acceleration signal representing one or more sensor acceleration values ([0009]); the processing unit sampling the acceleration signal to obtain a sampled acceleration signal ([0017]); the processing unit extracting a feature set from the segmented acceleration signal, the feature set characterising the acceleration signal (Fig. 2, Feature extraction 210; [0024]-[0026]); the processing unit determining a probability value, by using a trained probability estimator using the extracted feature set, for a respective window, n, where n is a positive integer greater than zero, the probability value giving an estimated probability value of gait occurrence for the individual during the respective window ([0058]-[0063]); the processing unit modifying the estimated probability value by using a histogram of previously detected gait durations to obtain a modified probability value (Fig. 3; [0061]-[0063]); and the processing unit determining, based on the modified probability value, and by using a determination threshold whether or not the respective window represents gait occurrence (Fig. 10, PAM Subject State Classification 1050; Fig. 11A-B, Classification State; [0015]; [0040]; [0063]).
the processing unit segmenting the sampled acceleration signal into a given number of windows of a given duration to obtain a segmented acceleration signal. Kaiser teaches “in some embodiments, the server is configured to use a Fourier transform in processing data provided by the measurement device in a time domain to extract frequency spectral components,” ([0018]). Different kinds of Fourier Transforms may be used, and it would be obvious to use a Sliding Window Discrete Fourier Transform (SWDFT) because “the SWDFT takes an ordered sequence of smaller [Discrete Fourier Transform]s on contiguous subsets of a signal. The SWDFT is a fundamental tool in time-frequency analysis, and is used in a variety of applications, such as spectrogram estimation, image enhancement, neural networks, and more,” (Richardson, Abstract). 
Regarding claim 2, Kaiser in view of Richardson teaches the method according to claim 1, as discussed above. 
Kaiser also teaches wherein the probability estimator comprises a Bayes estimator ([0058]-[0063]).
Regarding claim 3, Kaiser in view of Richardson teaches the method according to claim 1, as discussed above. 
Kaiser also teaches wherein the extracted feature set comprises one or more biomechanical features in at least one of the following feature categories: intensity of the acceleration signal, periodicity of the acceleration signal, posture of the individual at a sensor location ([0085]), and noisiness of the acceleration signal.
Regarding claim 4, Kaiser in view of Richardson teaches the method according to claim 3, as discussed above. 
wherein the one or more biomechanical features are at least one of the following features: intensity of acceleration norm ([0085]), mean of acceleration norm, maximum peak of normalised autocorrelation function of acceleration norm, peak-to-peak value of normalised autocorrelation function of acceleration norm, maximum peak of spectrum of acceleration norm, sharpness of maximum peak of spectrum of acceleration norm, step frequency of gait, posture of the individual at a sensor location, ratio of energy of high to low frequencies of acceleration norm, zero crossing rate of mean-removed acceleration norm, spectral edge frequency of acceleration norm, randomness score of acceleration norm, and kurtosis of acceleration norm.
Regarding claim 5, Kaiser in view of Richardson teaches the method according to claim 1, as discussed above. 
Kaiser also teaches wherein the segmented acceleration signal comprises three substantially orthogonal acceleration components (Ax[n], Ay[n], Az[n]) (Fig. 8A-C; [0009]).
Regarding claim 6, Kaiser in view of Richardson teaches the method according to claim 1, as discussed above. 
Kaiser also teaches wherein the method further comprises training the probability estimator by using a training data set prior to determining the estimated probability value (Fig. 2; [0024]-[0026]; [0062]).
Regarding claim 12, Kaiser in view of Richardson teaches the method according to claim 1, as discussed above. 
Kaiser also teaches wherein the accelerometer is worn on a wrist of the individ
Regarding claim 13, Kaiser in view of Richardson teaches the method according to claim 1, as discussed above. 
Kaiser also teaches wherein the determination is made based on the acceleration signal from a single accelerometer only (Fig. 9, element 910; [0017]).
Regarding claim 14, Kaiser teaches a gait detection sensor for detecting gaits of an individual (Fig. 9, Subject wears [Personal Activity Monitor] 910; [0109]), the sensor comprising an accelerometer ([0009]) and a processing unit ([0110]).
Kaiser also teaches the sensor comprising means for: obtaining an acceleration signal representing one or more sensor acceleration values ([0009]); sampling the acceleration signal to obtain a sampled acceleration signal ([0017]); extracting a feature set from the segmented acceleration signal, the feature set characterising the acceleration signal (Fig. 2, Feature extraction 210; [0024]-[0026]); determining a probability value, by using a trained probability estimator using the extracted feature set, for a respective window, n, where n is a positive integer greater than zero, the probability value giving an estimated probability value of gait occurrence for the individual during the respective window ([0058]-[0063]); modifying the estimated probability value by using a histogram of previously detected gait durations to obtain a modified probability value (Fig. 3; [0061]-[0063]); and determining, based on the modified probability value, and by using a determination threshold whether or not the respective window represents gait occurrence (Fig. 10, PAM Subject State Classification 1050; Fig. 11A-B, Classification State; [0015]; [0040]; [0063]).
	Kaiser suggests but does not explicitly teach segmenting the sampled acceleration signal into a given number of windows of a given duration to obtain a segmented acceleration signal. Kaiser teaches “in some embodiments, the server is configured to use a .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kaiser in view of Richardson as applied to claim 14 above, and further in view of King and Sarrafzadeh (A Survey of Smartwatches in Remote Health Monitoring), hereinafter referred to as King.
Regarding claim 15, Kaiser in view of Richardson teaches the gait detection sensor according to claim 14, as discussed above.
Kaiser in view of Richardson fails to teach a wristwatch comprising the gait detection sensor. 
However, King teaches a wristwatch comprising the gait detection sensor (Pg. 2, first paragraph). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date to have modified Kaiser to incorporate the teachings of King to provide a wristwatch comprising the gait detection sensor because of “the ability to wear smartwatches to collect continuous sensing data such as heart rate and activity,” (King, Pg. 2, last paragraph). 
Prior Art Analysis
Prior art found to be similar to claims 7-11 is Pham et al. (An anomaly detection technique in wearable wireless monitoring systems for studies of gait freezing in parkinson’s disease; Cited by Applicant), hereinafter referred to as Pham. 
	Pham teaches a gait freeze detection method that uses both inputs of movement scores of the acceleration indicator (SAC), similar to the claimed probability value of gait occurrence for the individual during the respective window (PBaynes[n]), as well as a coherence value (Sspeco) indicating correlation between previous and current data segments, similar to the claimed probability with a range smaller than 1 of having the same gate activity in window n as in the previous window n-1 (P̃q[n]-q[n-1]d[n-1]) (Pham; II. Methods, B. Anomaly Scores; Fig. 1). While Pham uses similar input data and a similar logic flow of conditional variable values based on the sensor and previous data, Pham only output a binary response of whether freeze of gait (FoG) is detected or not (Fig. 1, Store FoG events, “No FoG detected”). In contrast, the claimed invention used the two inputs to output a specific probability value of gait occurring, reflecting the confidence of the method in the generated determination. Therefore, Pham is found not to read on claims 7-11. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA N FRANK whose telephone number is (571)272-6948. The examiner can normally be reached Monday-Thursday, 7:30am-5:00pm (ET), alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.N.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791